Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 10/14/2020, assigned serial 17/070,188 and titled “System and Methods for Automatically Customizing Operation of a Robotic Vehicle.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the U.S. patent No. US 9971348 B1 (Canavor reference) which disclosed system and method for implementing passenger profiles for autonomous vehicles.  The system includes a controller that is configured to receive an identification toke from a mobile phone associated with a passenger; identifying a passenger profile associated with the identification token, wherein the passenger profile is stored in a remote data store; identifying a passenger preference included in the passenger profile received from the remote data store.  The system further determines a route to be traversed by the autonomous vehicle and adjusts said route based on the passenger preference. 
The U.S. patent application publication No. US 2017/0297586 A1 (Li reference) disclosed system and method for driver preferences for autonomous vehicles.  The system determines driver habits and preferences based on the information sent from a plurality of sensors.  The system further autonomously operates the autonomous vehicle according to the driver preferences when the autonomous vehicle is in the autonomous mode and maintain such the preferences unchanged when the autonomous vehicle is in the manual mode.
However, neither Canavor nor Li is teaching or even suggesting the features of “identifying an operator; retrieving an operator profile and associated metadata for the operator from a database, wherein the metadata includes operator habit information; configuring the robotic vehicle based at least in part on existing preference-based and performance-based settings, wherein the existing preference-based and performance-based settings are based at least in part on the metadata; identifying operator habit information during operation of the robotic vehicle; deriving updated preference-based and performance-based settings for the operator based at least in part on the identified operator habit information; and providing, to the database, modifications to the metadata associated with the operator profile of the operator.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667